 



Exhibit 10.1

 

 

ARLINGTON ASSET INVESTMENT CORP.

 

Performance Share Award Agreement

 

 

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated as of the __
day of __________, 201_, governs the Performance Share award granted by
ARLINGTON ASSET INVESTMENT CORP. (the “Company”), to ____________________ (the
“Participant”), in accordance with and subject to the provisions of the
Company’s 2011 Long-Term Incentive Plan (the “Plan”). A copy of the Plan has
been made available to the Participant. All terms used in this Agreement that
are defined in the Plan have the same meaning given them in the Plan.

 

1.          Grant of Performance Share Award. In accordance with the Plan, and
effective as of ____________ __, 201_ (the “Date of Grant”), the Company granted
to the Participant, subject to the terms and conditions of the Plan and this
Agreement, an award of ______ Performance Shares.

 

2.          Combined Net Worth (Book Value) Units.

 

(a)          X Year Book Value Units. This award includes _____ Performance
Shares that are designated “X Year Book Value Units.” A percentage (from zero
percent to two hundred percent) of the X Year Book Value Units may be earned in
accordance with paragraph 2(c) based on the Compound Annual Growth in Book Value
Per Share during the Measurement Period. X Year Book Value Units that are not
earned in accordance with paragraph 2(c) shall be forfeited as of the last day
of the Measurement Period. Subject to paragraph 4, all of the X Year Book Value
Units shall be forfeited on the date that the Participant is no longer providing
services to the Company or an Affiliate (either as an employee or member of the
Board) if such service ends before the last day of the Measurement Period.

 

(b)          Y Year Book Value Units. This award includes _____ Performance
Shares that are designated “Y Year Book Value Units.” A percentage (from zero
percent to two hundred percent) of the Y Year Book Value Units may be earned in
accordance with paragraph 2(c) based on the Compound Annual Growth in Book Value
Per Share during the Measurement Period. Y Year Book Value Units that are not
earned in accordance with paragraph 2(c) shall be forfeited as of the last day
of the Measurement Period. Subject to paragraph 4, all of the Y Year Book Value
Units shall be forfeited on the date that the Participant is no longer providing
services to the Company or an Affiliate (either as an employee or member of the
Board) if such service ends before the last day of the Measurement Period.

 



 

 

 

(c)          Performance Targets. The performance targets for the X Year Book
Value Units and the Y Year Book Value Units and the number of X Year Book Value
Units and Y Year Book Value Units that may be earned shall be determined under
the following table, with linear interpolation for results between the
performance levels, for each of the applicable Measurement Periods:

 

Compound Annual Growth in

Book Value per Share

Percent of X Year / Y Year

Book Value Units Earned

<__% __% __% __% __% __% ≥__ __%

 

3.          Total Shareholder Return Units.

 

(a)          X Year TSR Units. This award includes _____ Performance Shares that
are designated “X Year TSR Units.” A percentage (from zero percent to two
hundred percent) of the X Year TSR Units may be earned in accordance with
paragraph 3(c) based on the Total Shareholder Return for the Measurement Period.
X Year TSR Units that are not earned in accordance with paragraph 3(c) shall be
forfeited as of the last day of the Measurement Period. Subject to paragraph 4,
all of the X Year TSR Units shall be forfeited on the date that the Participant
is no longer providing services to the Company or an Affiliate (either as an
employee or member of the Board) if such service ends before the last day of the
Measurement Period.

 

(b)          Y Year TSR Units. This award includes _____ Performance Shares that
are designated “Y Year TSR Units.” A percentage (from zero percent to two
hundred percent) of the Y Year TSR Units may be earned in accordance with
paragraph 3(c) based on the Total Shareholder Return for the Measurement Period.
Y Year TSR Units that are not earned in accordance with paragraph 3(c) shall be
forfeited as of the last day of the Measurement Period. Subject to paragraph 4,
all of the Y Year TSR Units shall be forfeited on the date that the Participant
is no longer providing services to the Company or an Affiliate (either as an
employee or member of the Board) if such service ends before the last day of the
Measurement Period.

 

(c)          Performance Targets. The performance targets for the X Year TSR
Units and the Y Year TSR Units and the number of X Year TSR Units and Y Year TSR
Units that may be earned shall be determined under the following table, with
linear interpolation for results between the performance levels, for each of the
applicable Measurement Periods:

 

TSR

Percent of X Year / Y Year

TSR Units Earned

<__% __% __% __% __% __% ≥__% __%

 

4.          Termination of Employment. Except as provided in the following
paragraphs 4(a), 4(b), 4(c) and 4(d), Performance Shares shall be forfeited as
provided in paragraph 2 and paragraph 3 if the Participant ceases to provide
services to the Company or an Affiliate, either as an employee of the Company or
an Affiliate or a member of the Board, before the last day of the Measurement
Period.

 



2

 

 

(a)          Death or Disability. If the Participant provides continuous service
to the Company or an Affiliate (either as an employee or member of the Board)
from the Date of Grant until the date that such service ends on account of the
Participant’s death or Disability then (i) any Performance Shares then
outstanding shall not be forfeited on account of such termination of service and
(ii) such Performance Shares shall be earned in accordance with paragraph 2 and
paragraph 3; provided, however, that if the Participant’s service terminates on
account of death or Disability before the ______ anniversary of the Date of
Grant, then the number of Performance Shares earned for any Measurement Period
ending after such termination shall be the number of Performance Shares
determined under paragraph 2 and paragraph 3 multiplied by a fraction. The
numerator of that fraction shall be the number of days that the Participant was
employed by the Company or an Affiliate or a member of the Board after the Date
of Grant and the denominator of that fraction shall be _____.

 

(b)          Retirement. If the Participant provides continuous service to the
Company or an Affiliate (either as an employee or member of the Board) from the
Date of Grant until the date that such service ends on account of the
Participant’s Retirement and if the Participant enters into a non-competition,
non-solicitation, non-disclosure and non-disparagement agreement in a form
acceptable to the Company, then (i) any Performance Shares then outstanding
shall not be forfeited on account of such termination of service and (ii) such
Performance Shares shall be earned in accordance with paragraph 2 and paragraph
3; provided, however, that if the Participant’s Retirement occurs before the
_____ anniversary of the Date of Grant, then the number of Performance Shares
earned for any Measurement Period ending after Retirement shall be the number of
Performance Shares determined under paragraph 2 and paragraph 3 multiplied by a
fraction. The number of that fraction shall be the number of days that the
Participant was employed by the Company or an Affiliate or a member of the Board
after the Date of Grant and the denominator of that fraction shall be _____.

 

(c)          Termination Without Cause. If the Participant provides continuous
service to the Company or an Affiliate (either as an employee or member of the
Board) from the Date of Grant until the date that the Company or an Affiliate
terminates the Participant’s employment for a reason other than Cause and the
Participant ceases to be a member of the Board before the last day of the
Measurement Period, then (i) any Performance Shares then outstanding shall not
be forfeited on account of such termination of service and (ii) the number of
Performance Shares that are earned after such termination, if any, shall be
determined by the Committee in its sole discretion; provided, however, that the
number of Performance Shares earned for any Measurement Period ending after such
termination shall not exceed the number of such Performance Shares that are
earned in accordance with paragraph 2 and paragraph 3.

 



3

 

 

(d)          Change in Control. If a Change in Control occurs during the
Measurement Period and if the Participant provides continuous service to Company
or an Affiliate (either as an employee or member of the Board) from the Date of
Grant until the date of the Change in Control, then (i) the outstanding
Performance Shares shall be earned in accordance with paragraph 2 and paragraph
3 but using the date of the Change in Control as the last day of the Measurement
Period and (ii) the Participant’s rights in the Performance Shares earned in
accordance with the preceding clause (i) shall vest as provided in the following
sentences. The earned Performance Shares shall vest as of the date of the Change
in Control if the surviving or successor entity in the Change in Control does
not continue, assume or replace the Performance Shares with a substitute grant
with the same intrinsic value. If the surviving or successor entity in the
Change in Control continues, assumes or replaces the Performance Shares with a
substitute grant with the same intrinsic value, the earned Performance Shares
shall vest on the earlier of the last day of the original Measurement Period if
the Participant provides continuous service to the Company or an Affiliate or
the surviving or successor entity or one of its affiliates (either as an
employee or director) until such date or the date that such service is
terminated for a reason other than Cause or the Participant’s resignation with
Good Reason.

 

5.          Dividend Equivalents. The Performance Shares awarded to the
Participant under this Agreement include the grant of Dividend Equivalents on
each Performance Share. The Dividend Equivalent represents the opportunity to
earn additional Shares based on the dividends paid on an equivalent number of
Shares during the period that the Performance Shares are outstanding, i.e., from
the Date of Grant until the date that the Performance Shares are settled or
forfeited in accordance with this Agreement. Dividend Equivalents shall be
deemed to be reinvested in additional Shares (on an unfunded basis and based on
the value of the dividends and the Fair Market Value on the record date for the
dividend). The accumulated Dividend Equivalents shall be paid (in the form of
whole Shares) if, when and to the extent that the Performance Shares are earned
and settled. Dividend Equivalents shall be forfeited if, when and to the extent
that the underlying Performance Shares are forfeited.

 

6.          Settlement. Any Performance Shares and Dividend Equivalents that are
earned in accordance with this Agreement will be settled by the issuance of
Shares (one Share will be issued for each Performance Share that is earned),
less the number of Shares with a Fair Market Value equal to the amount required
to be withheld for income and employment taxes. Only whole Shares will be issued
under this Agreement and the Participant will receive a single cash payment in
lieu of any fractional Share that the Participant is otherwise entitled to
receive under this Agreement. The net number of Shares (and cash representing
any fractional Share) will be issued to the Participant (or, in the event of the
Participant’s death prior to settlement, the person or persons or entity or
entities entitled to the Shares under the Participant’s will or the laws of
descent and distribution) as soon as practicable after the Measurement Period,
but in all events not later than March 15 of the year following the year that
includes the last day of the Measurement Period; provided, however, that
Performance Shares and Dividend Equivalents that are earned in accordance with
paragraph 4(d) shall be settled with the issuance of the net number of Shares
(and cash representing any fractional Share) as soon as practicable after the
Participant vests as provided in paragraph 4(d) but in all events not later than
March 15 of the year following the year in which the Participant vests.

 

7.          Definitions. The following definitions apply for purposes of this
Agreement:

 

(a)          Beginning Book Value Per Share means the Company’s consolidated net
book value at the end of the last quarter ending before the first day of the
Measurement Period divided by the number of outstanding Company equity
securities used for financial reporting purposes and determined in accordance
with US Generally Accepted Accounting Principles (“GAAP”) at the end of the last
quarter ending before the first day of the Measurement Period.

 



4

 

 

(b)          Cause means the Board’s determination, in good faith and after
reasonable investigation, that the Participant (x) has been convicted of a
felony; (y) has engaged in conduct relating to the Company that constitutes a
material breach of fiduciary duty or fraud or (z) materially failed to follow a
proper directive of the Board within the scope of the Participant’s duties and
that is capable of being performed by the Participant with reasonable effort.
The Participant’s termination shall not be for Cause unless the Board gives the
Participant written notice specifying the grounds that the Board asserts
constitute Cause and the performance required to remedy the failure (if
remediable) and the Participant fails to perform as required to remedy the
failure during the thirty day period after receipt of the written notice (if the
grounds are remediable).

 

(c)          Compound Annual Growth in Book Value Per Share means the compound
annualized total return (appreciate/depreciation), expressed as a percentage, of
the Ending Book Value Per Share over the Beginning Book Value Per Share.

 

(d)          Disability means that the Participant is permanently and totally
disabled as described in Code section 22(e)(3).

 

(e)          Ending Book Value Per Share means the sum of (i) the Company’s
consolidated net book value at the end of the last quarter ending before the
last day of the Measurement Period plus (ii) the total dividends on Company
equity securities deducted during the Measurement Period in the calculation of
the Company’s consolidated net book value, divided by the number of outstanding
Company equity securities used for financial reporting purposes and determined
in accordance with GAAP at the end of the last quarter ending on or before the
last day of the Measurement Period. Ending Book Value Per Share shall be
calculated assuming that such dividends are reinvested in additional shares (on
an unfunded basis and based on the value of the dividend and the Fair Market
Value on the record date for the dividend).

 

(f)          Good Reason means the Participant’s resignation on account of (x) a
material diminution of the Participant’s base salary or incentive compensation
opportunity, (y) a material diminution in the Participant’s authority, duties or
responsibilities or (z) a requirement that the Participant relocate the
Participant’s principal office to a location more than fifty miles from his then
current location. A resignation shall not be with Good Reason unless the
Participant gives the Board written notice (within ninety days after the
occurrence of the event that the Participant asserts constitute Good Reason)
specifying the grounds that the Participant asserts constitute Good Reason and
the performance required to remedy the failure, the Company does not remedy the
grounds that are asserted as Good Reason within thirty days after the
Participant’s notice and the Participant resigns within sixty days after such
thirty day period.

 

(g)          Measurement Period means (i) with respect to the X Year Book Value
Units, the period beginning on ________ __, 20__, and ending on _________ __,
20__; (ii) with respect to the X Year TSR Units, the period beginning on
_________ __, 201__, and ending on _________ __, 201__; (iii) with respect to
the Y Year Book Value Units, the period beginning on ________ __, 201__, and
ending on ________ __, 201__; and (iv) with respect to the Y Year TSR Units, the
period beginning on _______ __, 201__, and ending on _________ __, 201__.

 



5

 

 

(h)          Retirement means a voluntary resignation from employment with the
Company and its Affiliates that the Committee, in its discretion, determines
shall constitute a “Retirement” under this Agreement.

 

(i)          Total Shareholder Return or TSR means the compound annualized total
shareholder return (appreciation/depreciation in the value of a Share during the
Measurement Period plus dividends on a Share for which the Ex-Dividend date
occurs during the Measurement Period), expressed as a percentage. The Share
price appreciation/depreciation during the Measurement Period shall be based on
the average Fair Market Value of a Share for the _____ consecutive trading days
ending immediately before the first day of the Measurement Period and the _____
consecutive trading days ending on the last day of the Measurement Period. Total
Shareholder Return shall be calculated assuming that such dividends are
reinvested in additional Shares (on an unfunded basis and based on the value of
the dividend and the Fair Market Value on the Ex-Dividend date for the
dividend).

 

8.          Transferability. Performance Shares and Dividend Equivalents cannot
be transferred except by will or the laws of descent and distribution. Subject
to the requirements of applicable securities laws, Shares that are issued in
settlement of Performance Shares and Dividend Equivalents may be transferred,
including by will or the laws of descent and distribution.

 

9.          Adjustments. The terms of this Performance Share award, including
the number of Performance Shares, the performance targets set forth in
paragraphs 2(c) and 3(c) and the number of deemed Shares credited under Dividend
Equivalents, shall be adjusted as determined by the Board in accordance with
Section 12.2 of the Plan.

 

10.          Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company with respect to the Performance Shares or Dividend
Equivalents until, and then only to the extent that, the Performance Shares and
Dividend Equivalents are settled by the issuance of Shares.

 

11.          No Right to Continued Employment or Service. The grant of the
Performance Shares and Dividend Equivalents does not give the Participant any
rights with respect to continued employment by, or service to, the Company or an
Affiliate. The grant of the Performance Shares and the Dividend Equivalents does
not affect the right of the Company or an Affiliate to terminate the
Participant’s employment or service.

 

12.          Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with the laws of the Commonwealth of Virginia
without reference to principles of conflict of laws.

 



6

 

 

13.          Conflicts. The Participant agrees that in the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall govern.

 

14.          Participant Bound by Plan. The Participant hereby acknowledges that
a copy of the Plan has been made available to the Participant and the
Participant agrees to be bound by all of the terms and provisions of the Plan.

 

15.          Binding Effect. This Agreement shall be binding upon the
Participant and the Participant’s successors in interest and the Company and any
successors to the Company.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

 

ARLINGTON ASSET INVESTMENT CORP. [NAME OF PARTICIPANT]        
By:__________________________________ ______________________________    
Title:_________________________________  

 



7

 